Citation Nr: 0429493	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for bilateral pes 
planus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1989 to February 2002.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In September 2003, the veteran had a video conference 
with the undersigned Acting Veterans Law Judge.

The issue of entitlement to service connection for 
bilateral pes planus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently demonstrate disability 
in either wrist.

2.  The veteran does not currently demonstrate disability 
in either ankle.


CONCLUSIONS OF LAW

1.  The claimed bilateral wrist disability is not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).
2.  The claimed bilateral ankle disability is not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The veteran contends that he has right ankle disability 
and bilateral wrist disability are the result of injuries 
in service and that service connection is, therefore, 
warranted on a direct basis.  He further contends that as 
a result of his right ankle disability, he has developed 
disability in his left ankle.  Therefore, he maintains 
that service connection is warranted for left ankle 
disability on a secondary basis.

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  In so doing, the VA must 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In particular, the RO must ensure that the veteran has 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, 
i.e., something to the effect that he should give the VA 
everything he has pertaining to his claims.



By virtue of information contained in letters, dated in 
June 2003, the RO notified the veteran of the following:  

1.  The evidence necessary to 
establish entitlement to the benefits 
he sought and what information or 
evidence the VA would get for him;
2.  What information or evidence the 
VA needed from the veteran and what 
he could do to help with his claim; 
and 

3.  When and where to send the 
information or evidence, what has 
been done to help him with his claim, 
and who to call if he had questions 
or assistance. 

The RO noted that in order to establish entitlement to 
service connection for compensation benefits, the 
evidence had to show three things:

1.  An injury in military service or 
a disease that began in or was made 
worse during military service, or an 
event in service causing injury or 
disease; 

2.  A current physical or mental 
disability; and 

3.  A relationship between his 
current disability and an injury, 
disease, or event in service.

The RO noted that it needed the following information 
from the veteran:

1.  Whether he wanted a hearing 
before a decision review officer 
(DRO), as well as his previously 
requested hearing before a Board of 
Veterans' Appeals Travel Board;  
2.  The name and address of the 
person, agency, or company who had 
records relevant to his claim; and 

3.  The approximate time frame 
covered by the records, and, in the 
case of medical records, the 
condition for which he was treated.

The RO requested that the veteran sign a release (VA Form 
21-4142) which gave it the authority to request records 
for him.  

The RO also requested that the veteran tell it about any 
additional information or evidence that he wished the RO 
to try to get for him.  

The RO informed the veteran that it already had the 
evidence which it had listed in his March 2002 rating 
decision (a copy of which was sent to the veteran) and in 
the Statement of the Case (SOC) issued in November 2002.  
Such evidence consisted of the following:

1.  The veteran's service medical 
records, dated from September 1989 to 
February 2002

2.  The report of a VA pre-discharge 
examination performed in September 
2001

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The VA also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  He was informed that a copy of 
the letter was being sent to his representative, The 
American Legion, and he could also contact them for 
assistance.

In addition to the June 2003 letter, the veteran was 
provided with a claim for compensation (VA Form 21-526), 
which he completed and returned to the RO in September 
2001, and the Statement of the Case (SOC) which the RO 
issued in November 2002.  They further notified the 
veteran and his representative of the evidence necessary 
to substantiate his claims of entitlement to service 
connection for bilateral wrist disability and for 
bilateral ankle disability.  

Finally, the Board notes that a transcript of the 
September 2003 video conference with the undersigned 
Acting Veterans Law Judge has been associated with the 
claims folder. 

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of evidence to support his claims of entitlement to 
service connection for bilateral wrist disability and for 
bilateral ankle disability.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that 
has not been sought by the VA), which could be used to 
support those issues.  As such, there is no reasonable 
possibility that further development would lead to any 
additional relevant evidence or otherwise be helpful in 
supplementing the current record.  Therefore, further 
development is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development 
of his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with 
no benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claims.  Therefore, the Board will proceed to the 
merits of the appeal.  
II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to 
or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a).  In this regard, the United States Court of 
Appeals for Veterans Claims (hereinafter Court) has 
stated that when a service-connected disorder causes an 
increase in disability to a non-service-connected 
condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); see also, Boyer v. West, 12 Vet. 
App. 142, 144 (1999).

A.  The Wrists

Although the veteran reports pain in both wrists, there 
is no competent evidence of left wrist disability in or 
after service.  The evidence does show that in service in 
March 1991, he experienced pain in his right wrist.  
Despite a diagnosis of tendonitis of the wrist flexors, 
there is no competent evidence on file, which shows that 
such disorder became chronic or otherwise resulted in 
disability.  Indeed, there are no other records of 
treatment for right wrist disability in service; and the 
reports of the veteran's September 2001 service 
separation examination and September 2001 pre-discharge 
VA examination show that the veteran's upper extremities 
are normal.  In fact the only reports of a relationship 
between the veteran's claimed bilateral wrist disability 
come from the veteran.  

During his video conference in June 2003, the veteran 
testified that he had the same type of pain in his wrists 
that he experienced in service.  Although he is competent 
to report symptoms (such as pain) which are capable of 
lay observation, he is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, without more, his testimony 
cannot be considered competent evidence of service 
connection.  

Absent competent evidence of current disability in either 
wrist, entitlement to service connection for bilateral 
wrist disability is not warranted.  Accordingly, that 
portion of the appeal must be denied.



B.  The Ankles

The veteran's service medical records show that from May 
1990 through September 1996, he sprained his right ankle 
on approximately four occasions.  For the remaining five 
years of service, however, the records are negative for 
any recorded complaints or clinical findings of right 
ankle disability.  Indeed, the reports of his service 
separation examination and his pre-discharge VA 
examination are negative for any residual disability; and 
there is no evidence of treatment for right ankle 
pathology since service.  The only reports to the 
contrary come from the veteran.  However, it must be 
emphasized that as a layman, he is not qualified to 
render opinions which require medical expertise.  38 
C.F.R. § 3.159(a)(2); Espiritu, 2 Vet. App. at 494-95.  
Therefore, as above, his testimony cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection for right ankle disability 
is not warranted.

In light of the foregoing decision, the veteran's claim 
that he has left ankle disability secondary to his right 
ankle disability is effectively moot.  In fact, the 
record is completely negative for any complaints or 
clinical findings of left ankle pathology.  As there is 
no competent evidence of left ankle disability in or 
after service, service connection is not warranted on any 
basis.

C.  Request for Examination

In arriving at the foregoing decision, the Board has 
considered the veteran's request for a VA examination to 
assess the degree of impairment attributable to his wrist 
and ankle disabilities (see the Notice of Disagreement, 
received in March 2002).  Such examinations are scheduled 
when the medical evidence accompanying a particular claim 
is not adequate for rating purposes.  38 C.F.R. 3.326(a) 
(2004).  In this case, however, the medical evidence is 
adequate for rating purposes as it is completely negative 
for any competent evidence suggesting current disability 
in either wrist or ankle.  Accordingly, with respect to 
those claims, the request for a VA examination is denied.

ORDER

Entitlement to service connection for bilateral wrist 
disability is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.


REMAND

The veteran also seeks entitlement to service connection 
for bilateral pes planus.

During his September 2003 video conference, the veteran 
testified that approximately one month earlier, he had 
been treated for pes planus at the VA Medical Center in 
Murfreesboro, Tennessee.  The records of that treatment 
have not been associated with the claims folder.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to 
service connection for bilateral pes planus.  
Accordingly, that issue is appeal is REMANDED for the 
following actions:

1.  Request records reflecting the 
veteran's treatment at the 
Murfreesboro VAMC from January 2002 
through the present.  Make as many 
requests as necessary to obtain such 
records.  A negative reply to any 
request must be noted in writing.  
End your efforts to obtain the 
records only if you conclude that 
such records do not exist or that 
further efforts to obtain those 
records would be futile.  The 
rationale for ending such efforts 
must be noted in writing and 
associated with the claims folder.

2.  When the actions in paragraph 1 
have been completed, undertake any 
other indicated development, such as 
the scheduling of any necessary VA 
examinations, and then readjudicate 
the issue of entitlement to service-
connection for bilateral pes planus.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for bilateral pes planus.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on that 
issue.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                     
______________________________________________
	DAVID P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



